     Case 2:20-mj-00199-VCF Document 21 Filed 07/29/20 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8

 9
                                            ORDER TO CONTINUE
                                      STIPULATION
10                                    PRELIMINARY HEARING

11                                    (Second Request)

12

13

14

15

16

17

18

19

20

21

22

23

24


                                  1
     Case 2:20-mj-00199-VCF Document 21 Filed 07/29/20 Page 2 of 7



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                  2
         Case 2:20-mj-00199-VCF Document 21 Filed 07/29/20 Page 3 of 7



 1

 2   .

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                      3
     Case 2:20-mj-00199-VCF Document 21 Filed 07/29/20 Page 4 of 7



 1

 2

 3

 4                                    FINDINGS OF FACT, CONCLUSIONS
                                      OF LAW AND ORDER
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                  4
         Case 2:20-mj-00199-VCF Document 21 Filed 07/29/20 Page 5 of 7



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
     .
15

16

17

18

19

20

21

22

23

24


                                      5
     Case 2:20-mj-00199-VCF Document 21 Filed 07/29/20 Page 6 of 7



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                  6
     Case 2:20-mj-00199-VCF Document 21 Filed 07/29/20 Page 7 of 7



 1

 2

 3                        November 9, 2020 at 4:00 PM in LV courtroom 3D before Magistrate
                          Judge Cam Ferenbach
 4            29           2020.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                      7
